EXHIBIT 95 MINE SAFETY VIOLATIONS AND OTHER LEGAL MATTER DISCLOSURES PURSUANT TO SECTION 1503(a) OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT PacifiCorp and its subsidiaries operate certain coal mines and coal processing facilities (collectively, the "mining facilities") that are regulated by the Federal Mine Safety and Health Administration ("MSHA") under the Federal Mine Safety and Health Act of 1977 (the "Mine Safety Act"). MSHA inspects PacifiCorp's mining facilities on a regular basis. The total number of reportable Mine Safety Act citations, orders, assessments and legal actions for the three-month period ended June30, 2012 are summarized in the table below and are subject to contest and appeal. The severity and assessment of penalties may be reduced or, in some cases, dismissed through the contest and appeal process. Amounts are reported regardless of whether PacifiCorp has challenged or appealed the matter. Coal reserves that are not yet mined and mines that are closed or idled are not included in the information below as no reportable events occurred at those locations during the three-month period ended June30, 2012. There were no mining-related fatalities during the three-month period ended June30, 2012. PacifiCorp has not received any notice of a pattern, or notice of the potential to have a pattern, of violations of mandatory health or safety standards that are of such nature as could have significantly and substantially contributed to the cause and effect of coal or other mine health or safety hazards under Section104(e) of the Mine Safety Act during the three-month period ended June30, 2012. Mine Safety Act Legal Actions Total Section 104 Section Value of Significant Section 107(a) Proposed Pending and Section 104(d) Section Imminent MSHA as of Last Instituted Resolved Substantial 104(b) Citations/ 110(b)(2) Danger Assessments Day of During During Mining Facilities Citations(1) Orders(2) Orders(3) Violations(4) Orders(5) (in thousands) Period(6) Period Period Deer Creek 5 — $ 4 8 1 2 Bridger (surface) 2 — 1 2 1 — Bridger (underground) 6 — 29 20 4 — Cottonwood Preparatory Plant — Wyodak Coal Crushing Facility — Citations for alleged violations of mandatory health and safety standards that could significantly or substantially contribute to the cause and effect of a safety or health hazard under Section 104 of the Mine Safety Act. For alleged failure to totally abate the subject matter of a Mine Safety Act Section 104(a) citation within the period specified in the citation. For an alleged unwarrantable failure (i.e., aggravated conduct constituting more than ordinary negligence) to comply with a mandatory health or safety standard. For alleged flagrant violations (i.e., reckless or repeated failure to make reasonable efforts to eliminate a known violation of a mandatory health or safety standard that substantially and proximately caused, or reasonably could have been expected to cause, death or serious bodily injury). For the existence of any condition or practice in a coal or other mine which could reasonably be expected to cause death or serious physical harm before such condition or practice can be abated. Amounts include contests of 28 proposed penalties under SubpartC and contests of two citations or orders under SubpartB of the Federal Mine Safety and Health Review Commission's procedural rules. The pending legal actions are not exclusive to citations, notices, orders and penalties assessed by MSHA during the reporting period.
